Citation Nr: 1447505	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for bilateral hand disability.

5.  Entitlement to service connection for numbness in the legs.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Virginia A. Noble, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a videoconference hearing held in June 2013, before the undersigned Acting Veterans Law Judge.  The transcript from that hearing is of record and has been reviewed.

The Board has also reviewed the Veteran's physical claims files and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).




FINDINGS OF FACT

1.  On the record during the June 2013 Board hearing (prior to the promulgation of a decision in the current appeal) and later in a written request, the Veteran withdrew his appeal of the issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, hearing loss, a bilateral hand disability, numbness in the legs, and erectile dysfunction.

2.  Since April 3, 2008, the effective date of the award of service connection, the Veteran's PTSD has been primarily manifested by symptoms of depression, anxiety, nightmares, sleep difficulty, intrusive thoughts, irritability, social isolation, and Global Assessment of Functioning (GAF) scores between 38 and 48.  These symptoms produce social and industrial impairment with deficiencies in most areas, but do not result in total occupational and social impairment.

3.  Throughout the entire appeal period, the most competent and credible evidence suggests that the Veteran's service-connected PTSD precludes him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of claims of entitlement to service connection for a lumbar spine disability, a cervical spine disability, hearing loss, bilateral hand disability, numbness in the legs, and erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD, but no higher, are met from April 3, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met since April 3, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Withdrawn Claims

A veteran may withdraw his or her appeal in writing or on the record at a hearing by the appellant or by his/her authorized representative at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In April 2012, the Veteran filed a substantive appeal to the RO's decision denying service connection for a lumbar spine disability, a cervical spine disability, hearing loss, bilateral hand disability, numbness in the legs, and erectile dysfunction, perfecting his appeal to the Board.  See July 2009 Rating Decision.  The Veteran expressly withdrew these issues on the record at the June 2013 Board hearing.  Thereafter, in a written statement submitted in April 2012, he confirmed hi request for withdrawal of his appeal of these issues.  See Correspondence from the Veteran, dated June 20, 2013.  In view of his expressed desire, further action with regard to these claims is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claims for entitlement to service connection for service connection for a lumbar spine disability, a cervical spine disability, hearing loss, bilateral hand disability, numbness in the legs, and erectile dysfunction and they are dismissed.



Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by letters dated in April 2008 and June 2009 of VA's duty to assist and the effect of that duty upon his claims.  He was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters addressed all notice elements and predated the initial adjudication by the AOJ in July 2009.  Nothing more was required.  

VA has also satisfied the duty to assist the Veteran in the development of claims.  In-service and pertinent post-service treatment reports, including those from the Social Security Administration (SSA), are of record.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument.  He also provided testimony at a 2013 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  During the course of this appeal, the Veteran was provided VA examination in May 2009.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him.  The resulting medical opinion is thorough and adequate upon which to base a decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also, the medical opinion adequately addresses the effect the Veteran's service-connected PTSD on his employment picture.  Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one but rather a determination for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211 (2007).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the claims.  No useful purpose would be served in remanding the claims for more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, supra.


Law and Analysis for Increased Ratings

The Veteran contends that his service-connected PTSD is more disabling than currently rated.  

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will additionally consider entitlement to "staged ratings" to compensate for times, since filing the claim, when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for PTSD was established by a July 2009 rating decision, which assigned a 50 percent disability rating under DC 9411, effective April 3, 2008.  The Veteran appealed the initial evaluation assigned. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9434 (2013). 

In evaluating the severity of the Veteran's PTSD, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The current 50 percent evaluation is based, in part on findings from a May 2009 VA examination, which show the Veteran exhibited classic PTSD symptoms including anxiety, depression, flashbacks, nightmares, and panic attacks.  The Veteran also reported a history of marijuana, cocaine, and alcohol abuse, currently in remission.  He had been clean and sober for the past year and a half, which has led to an overall increase in his psychiatric distress as he has stopped self-medicating.  

When relating his employment history, the Veteran reported that he had not worked since August 2007, primarily due to physical problems.  However he also felt that with the increase in the severity of his mental health problems that he would also have major difficulties with occupational performance.  In terms of his relationships with others, he indicated that he was divorced from his second wife and was single living with his mother.  He reported that his psychiatric issues contributed to his divorce.  He has two adult children.  

During the mental status evaluation, the Veteran was alert, oriented, and cooperative.  There were no gross signs of thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias.  He rated himself as moderate to severely anxious and depressed most of the time.  He had moderate to severe insomnia, and issues with anger, irritability, decreased energy, frequent crying spells, and panic attacks.  Insight and judgment appeared quite superficial and intellectual capacity appeared grossly intact.  The clinical impression was PTSD with a GAF score of 48.  

Subsequently dated VA outpatient treatment records show continued monitoring of the Veteran's PTSD since May 2009 and include reports from psychotherapy sessions, medications prescribed during visits to the VA mental health clinic, and a record of behavior observed by medical staff.  In general, the clinical findings from these records are not materially different from those reported on the 2009 VA examination and show that in general the Veteran continued to struggle with anxiety, panic attacks, intrusive thoughts, nightmares, insomnia, irritability, flashbacks with hypervigilance, isolation, and distrust of strangers.  The Veteran still had significant and severe symptoms on his present aggressive multi-agent regimen.  However he participated appropriately during group therapy and no acute indicators were noted.

In addition, the Veteran was consistently alert, fully oriented, well-dressed, and neatly groomed.  His speech was always normal and his thoughts were generally coherent, logical, and directed with no evidence of hallucinations or delusions.  His behavior was appropriate to the situation and there was no evidence of gross cognitive impairment or any suicidal or homicidal ideations, intention, or plan.  The Veteran's insight and judgment were generally within normal limits.  The Veteran interacted and related appropriately with all of his healthcare providers and examiners.  Of record during this timeframe are GAF scores, of 38 and 40.  See VA Treatment Notes dated 2009 to 2013.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes that given the application of the benefit of the doubt rule, he is entitled to a 70 percent disability rating for PTSD for the entirety of the appeal period.  Although he admittedly does not experience many of the symptoms necessary for a 70 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that interfere in his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  Moreover, chronic depression and anxiety appear to significantly affect his ability to function independently, appropriately and effectively.  The descriptions of the Veteran's symptoms during the course of this appeal reasonably show that the evidence is in equipoise as to whether his PTSD results in occupational and social impairment with deficiencies in most areas.  See Mauerhan, supra.  Thus, in evaluating all of the evidence of record, the Board finds that giving him the benefit of the doubt, his disorder more nearly approximates a 70 percent rating, but no higher.  

The Veteran's service-connected psychiatric impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In addition, while the Board has also concluded that the Veteran is not capable of gainful employment because of his PTSD, it does not necessarily find that he has total occupational impairment and, in any event, he does not additionally experience total social impairment.  Indeed, although he has difficulty establishing relationships with others, it is also apparent that he has been able to maintain several long-term relationships over the years.  In summary, while the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating as total social and occupational impairment is not shown.

In reaching this determination, the Board notes that various medical personnel, who have examined the Veteran on an outpatient basis for treatment purposes have estimated GAF scores primarily in the 40s.  The majority of the scores denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The Board acknowledges that the Veteran's GAF score, during the most recent VA outpatient evaluation in 2012, was assessed as 38, which represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  While such a GAF score is significant, as noted previously, the Veteran has not manifested total occupational and social impairment as is required for a 100 percent scheduler rating, and his subsequent symptoms and GAF scores do not support such total impairment.  

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected PTSD.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.

The Board must determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation is adequate in the present case.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Thus, for the reasons discussed herein, and applying the benefit of the doubt doctrine, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent disability rating, but no higher for the entire appeal period.  Fenderson, supra.


Law and Analysis for TDIU

The Veteran contends that his service-connected PTSD renders him unemployable and that he is therefore entitled to a TDIU.  Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent rating, or, with less disability, if certain criteria are met.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013). 

In exceptional circumstances, where a Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

By way of relevant history, as of April 2008, the Veteran was receiving a 50 percent disability rating for PTSD.  Service connection was also in effect for fractured left index finger and fractured right little finger, both rated noncompensably disabling.  The combined rating for the service-connected disabilities was 50 percent, effective April 3, 2008.

As a result of this decision, the Veteran now has 70 percent disability rating for his PTSD, effective April 3, 2008.  As such, the minimum percent rating requirements of 38 C.F.R. § 4.16(a) based solely on the service-connected PTSD, rated as 70 percent disabling, are met as of that date.  

The Veteran now argues that he is unable to secure and follow any substantially gainful occupation due to his service-connected PTSD.  He indicated that he was last employed in 2007 when he was laid off from a job as a finish carpenter due to budget cuts.  He testified, that prior to that he had a "terrible" work history and had been fired from several jobs as a result of workplace conflicts.  See the Veteran's June 2013 Board Hearing Testimony.

For the Veteran to prevail in a claim for TDIU, the record must show circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the most in-depth assessment on the issue of employability, the May 2009 VA examiner observed that the Veteran stopped working in August 2007 because of physical problems.  However the Veteran felt that his psychiatric symptoms also had a major impact on his occupational performance.  The examiner determined that the Veteran would be expected to show moderate to severe impairment in occupational reliability and productivity.  Notably, there are more recent clinical findings contained in VA treatment records that lend some support to an award of a TDIU.  In December 2012, a VA psychiatrist was of the opinion that the Veteran was no longer able to work secondary to back pain, PTSD symptoms, and a complex multi-agent psychotropic medication regimen.  The examiner opined that he did not believe the Veteran would ever be able to work again.  See VA Treatment Note dated December 19, 2012.  While this evidence indicates that nonservice-connected disorders also impact the Veteran's ability to secure employment, neither examiner differentiates between the Veteran's various service-connected and nonservice-connected disorders, but rather indicates that together they, along with the Veteran's medication regimen, render him unemployable.  

That said, the Board finds that the Veteran's statements and testimony with respect to the effects of his service-connected PTSD, together with the medical evidence of record, support the conclusion that the Veteran is unemployable.  See VA Form 9 received in April 2012, June 2013 Board hearing transcript, and correspondence from the Veteran's Attorney received in August 2013.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds the Veteran's statements about his ability to obtain and maintain employment to be credible, as they are consistent with the psychiatric symptomatology described in the evidence of record.  The Board further finds that the service-connected PTSD has clearly placed significant barriers to the Veteran's obtaining and securing substantially gainful employment.  Indeed, the record shows that he is unemployed during the entire appeal period.  These findings together are enough to support a determination that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

In light of the above, the Board finds that the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD precludes him from engaging in substantially gainful employment.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record also supports the grant of a TDIU from April 3, 2008.  


ORDER

The claim for entitlement to service connection for a lumbar spine disability is dismissed.

The claim for entitlement to service connection for cervical spine disability is dismissed.

The claim for entitlement to service connection for hearing loss is dismissed.  

The claim for entitlement to service connection for bilateral hand disability is dismissed.

The claim for entitlement to service connection for numbness in the legs is dismissed.

The claim for entitlement to service connection for erectile dysfunction is dismissed.  

Since April 3, 2008, the effective date of the award of service connection, a rating of 70 percent, but not higher, for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

Since April 3, 2008, a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


